Case 2:20-cr-00175-RMP   ECF No. 3   filed 12/08/20   PageID.16 Page 1 of 1




                                                          2:20-CR-175-RMP-1
                                                                        FILED IN THE
                                                                    U.S. DISTRICT COURT
                                                              EASTERN DISTRICT OF WASHINGTON



                                                               Dec 08, 2020
                                                                   SEAN F. MCAVOY, CLERK
